DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The response, filed 3/7/2022, has been entered and made of record. Claims 1-15, and 17-20 are pending in the application.

2.	Applicant’s amendments to claims 3 and 17 have overcome the rejection under 35 U.S.C. 112(b).

Allowable Subject Matter
Claims 1-15 and 17-20 are allowed, and the following is the Examiner’s statement of reasons for allowance: As to claim 1, the prior art fails to disclose a single case coupled to a plurality of camera units, the case comprising an upper surface comprising a groove with differing depths with a position corresponding to the plurality of camera units and that the groove extends to surround each of the plurality of camera units. Claims 2-14 are allowed because they either depend on or reference claim 1. Claim 15 has been amended to include the limitations of allowable claim 16. Therefore, the reasons for allowance of claim 15 can be found in the Office action dated December 7, 2021 as the reasons for indicating allowable subject matter of claim 16. Claims 17-20 are allowed because they either depend on or reference claim 15.
Returning to claim 1, Han (US 2022/0070347) illustrates a dual-camera module with a bracket comprising respective accommodating spaces, which could be interpreted as a groove. The step portion “1106” of Han’s Fig. 2 can be construed as first part of the groove with a first depth surrounding the module “1200,” and the area of groove “2102” located above substrate “2300” that surrounds the module “2200” can be construed as a second part of the claimed groove. However, it is unclear if the depth of the groove above the substrate “2300” is different than the depth of the step portion “1106.” Additionally, the portion of module “2200” above substrate “2300” that is surrounded by the second part of the groove as interpreted by the Examiner does not include an image sensor. Thus, it is unlikely that a module (i.e., lens module “2200”) without image capturing capability can reasonably be construed as a “camera unit.”   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
6/3/2022